USCA11 Case: 21-10249    Date Filed: 10/20/2021   Page: 1 of 3




                                        [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10249
                Non-Argument Calendar
                ____________________


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
BRANDON WILMOT REAMES,


                                        Defendant-Appellant.
USCA11 Case: 21-10249     Date Filed: 10/20/2021    Page: 2 of 3




2                    Opinion of the Court                21-10249

                      ____________________
                         No. 21-10250
                   Non-Argument Calendar
                  ____________________


UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
BRANDON WILMOT REAMES,


                                            Defendant-Appellant.


                  ____________________

         Appeals from the United States District Court
            for the Northern District of Alabama
         D.C. Docket Nos. 1:18-cr-00341-RDP-GMB-1
                  2:19-cr-00557-RDP-GMB-1
                  ____________________


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
USCA11 Case: 21-10249       Date Filed: 10/20/2021    Page: 3 of 3




21-10249              Opinion of the Court                       3

       Wilson F. Green, appointed counsel for Brandon Wilmot
Reames in this direct criminal appeal, has moved to withdraw
from further representation of the appellant and filed a brief pur-
suant to Anders v. California, 386 U.S. 738 (1967). Our independ-
ent review of the entire record reveals that counsel’s assessment
of the relative merit of the appeal is correct. Because independent
examination of the entire record reveals no arguable issues of
merit, counsel’s motion to withdraw is GRANTED, and Reames’s
convictions and sentences are AFFIRMED.